PER CURIAM.
We granted the petition in this criminal appeal to consider the question whether the Court of Appeals correctly ruled that the trial court did not err in refusing to strike a prospective juror for cause. Defendant sought to have the venireman stricken on the ground that he was employed by the business establishment which was the victim of the robbery charged to defendant.
We have considered the question and affirm the decision *6appealed from, for the reasons stated in the opinion of the Court of Appeals reported in 1 Va. App. 447, 339 S.E.2d 899 (1986).

Affirmed.